Case 5:18-cv-01125-SP Document 115 Filed 11/21/19 Page 1of1i Page ID #:2580

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES COURTHOUSE

3470 TWELFTH STREET
RIVERSIDE, CALIFORNIA 92501

CHAMBERS OF TELEPHONE
HON. SHERI PYM (951) 328-2245
MAGISTRATE JUDGE

November 21, 2019

United States Consular Agency
Extension of Embassy in Mexico City
Macedonio Alcala No. 407, Office 20
Oaxaca, Oaxaca C.P. 68000

Re: |Non-immigrant Visa Applications for a Plaintiff in the Matter of
Omar Arnoldo Rivera Martinez, et al v. The GEO Group, Inc. et al,
USDC Central, Case No. 5:18-cv-01125-SP

Dear Sir or Madam:

I am the presiding judge in the above-referenced matter, a civil action pending in the U.S.
District Court for the Central District of California, in which Plaintiffs, eight asylum seekers
from El Salvador and Honduras, allege they suffered harm while detained in United States
Immigration and Customs Enforcement (“ICE”) custody at Adelanto ICE Processing Center. All
Plaintiffs are presently released from ICE custody; however, two Plaintiffs now lawfully reside
in Mexico. I have set this matter for trial beginning on February 3, 2020.

Plaintiffs’ counsel have informed me, consistent with my own understanding, that to
travel to the United States for trial, these two Plaintiffs need United States visas. As a result, I
am informed that they are applying for B-1/B-2 Nonimmigrant Visas (Temporary Visitor for
Business & Tourism) to allow them to attend trial in this matter. The following individual is a
Plaintiff in this action who requires a visa, and I understand he will be seeking a visa from the
United States Consular Agency in Oaxaca, Mexico:

Omar Arnoldo Rivera Martinez, Salvadoran Passport No. AXXXXXXXX
Mr. Rivera Martinez’s counsel have represented to me that they will cover all travel

expenses and any expenses incurred by Mr. Rivera Martinez during his visit to the United States
for trial. Thank you for your attention to this matter.

Sincerely,

APQ—

The Honorable Sheri Pym
United States Magistrate Judge
